Citation Nr: 1403346	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for scabies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In a statement dated in September 2011, the Veteran raised the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported treatment at the Viera VA Outpatient Clinic (OPC).  In addition, a VA examination report dated in June 2010 provides the results of an April 2010 skin biopsy and indicates that the Veteran received treatment at the Viera VA OPC from August 2009 to April 2010.  Review of the claims file reveals treatment records from the Viera VA OPC dated from June and July 2009 as well as keyword searches for VA treatment records dated in July 2009.  As treatment records dated subsequent to July 2009 have not been obtained and associated with the claims file, the Board finds it necessary to remand the claim.  38 C.F.R. § 3.159(c) (2013).

The Veteran has provided a release for medical records from Indian River Medical Center for treatment of a right foot infection in 2005.  Although these records predate the period on appeal, records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history."  See Moore v. Shinseki, 555 F.3d 1369 (2009).  In addition, although the Veteran has indicated that these records regard treatment for a right foot infection, they may contain information regarding the Veteran's skin disability.  Therefore, an effort should also be made to acquire these records.

In November 2011 the Veteran was afforded a VA medical examination.  The examiner indicated that the Veteran had not had any treatment for any skin condition in the prior 12 months.  However, review of the claims file reveals a treatment record dated in December 2010 that indicates that the Veteran was treated with ointment for nummular dermatitis.  As such, the examination is internally inconsistent.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus the Veteran must be provided another VA medical examination.  

In addition, in light of the likely outstanding records, after associating the Veteran's VA treatment records with the claims file, he must be afforded another VA skin examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The March 2013 Statement of the Case provides the Veteran with the text of 38 C.F.R. § 4.118, Diagnostic Code 7820, effective August 30, 2002.  The skin regulations were subsequently amended effective October 23, 2008. 

Under Diagnostic Code 7820, infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases, are to be rated under Diagnostic Code 7800 for disfigurement of the head, face, or neck; Diagnostic Codes 7801 through 7805 for scars; or Diagnostic Code 7806 for dermatitis depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820 (2013).  

However, the Veteran was not provided with Diagnostic Codes 7801 through 7806.  The Statement of the Case must contain a summary of the applicable laws and regulations, with appropriate citations.  38 C.F.R. § 19.29 (2013).  

As such, if the claim remains denied, the Supplemental Statement of the Case must provide the Veteran with Diagnostic Codes 7801 through 7806, effective October 23, 2008. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran, including all records of the Veteran's treatment at the Viera VA OPC.

2.  After obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file records of the Veteran's treatment at Indian River Medical Center.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  The Veteran should be scheduled for a VA skin examination to determine the nature and severity of his service-connected scabies.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  See Ardison v. Brown, 6 Vet. App. 405 (1994). 

The examination should include any diagnostic testing or evaluation deemed necessary, and the examiner should opine as to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during an exacerbation should be provided.  The examiner should also indicate whether the Veteran's disability requires treatment with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, and if longer, whether constant or near constant use is necessary.  A report should be prepared and associated with the Veteran's VA claims file.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record, to include all reports located in the claims folder, and readjudicate his increased rating claim.  The RO/AMC must consider the skin regulations effective October 23, 2008.  If the Veteran's claim is denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), including the relevant skin regulations (Diagnostic Codes 7801 through 7806) effective October 23, 2008, and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

